Title: To Alexander Hamilton from Nathaniel Appleton, 4 August 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, August 4, 1791. “Agreeably to your directions I now improve the first oppo. to transmit an Account Current of 6 ⅌ Ct. & 3 ⅌ Ct. Stock funded in this Office to the 1st April 1791. They should have been sent forward sooner but a few errors occasion great delay in examining so many Accounts. The Acct. of the defered Stock shall be forwarded as soon as possible. About 1,300,000 Dollrs. have been subscribed by 450 persons to the Loan payable in Certificates of this State Debt. This branch of the business occasions much labor & attention as the endorsment of Interest on State Certificates are very various.…”
